UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6232



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MAXIMILIANO PENALOZA-REBOLLAR,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:05-cr-00128; 1:06-cv-00194-JAB)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maximiliano Penaloza-Rebollar, Appellant Pro Se. Angela Hewlett
Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maximiliano        Penaloza-Rebollar       seeks    to   appeal        the

district    court’s        order   accepting   the    recommendation          of   the

magistrate judge and denying relief on his 28 U.S.C. § 2255 (2000)

motion.     The order is not appealable unless a circuit justice or

judge     issues    a   certificate      of    appealability.            28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record    and    conclude     that   Penaloza-Rebollar      has    not    made     the

requisite       showing.      Accordingly,     we    deny   a     certificate      of

appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                          DISMISSED




                                       - 2 -